                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


SHAWN LESLIE GUYMON,                           Case No. CV-18-177-M-DLC

                      Plaintiff,              JUDGMENT IN A CIVIL CASE

  vs.

STEVE BULLOCK ET AL,

                      Defendant.



        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this action is DISMISSED without
 leave to amend.

        Dated this 20th day of December, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Annie Puhrmann
                                   Annie Puhrmann, Deputy Clerk
